Citation Nr: 0502462	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for anthrax reaction.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder. 

5.  Entitlement to service connection for a bowel disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations from January to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The veteran's claims were previously before the Board, and in 
an April 2004 remand they were returned to the RO to afford 
the veteran a personal hearing before a Board veterans law 
judge.  That hearing was accomplished via videoconference in 
August 2004.  The Board now finds that additional development 
is necessary and the claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  The veteran, who served as 
clinical nurse during the Persian Gulf War, contends that she 
has residuals of an anthrax vaccine, hypothyroidism, 
hypertension, a skin disorder, and a bowel disorder that are 
related to her military service during the Persian Gulf War.  
She further contends that her hypothyroidism, hypertension, 
and skin disorder resulted from chemical and/or radiation 
exposure.

With respect to the veteran's claim of entitlement to service 
connection for anthrax reaction, the veteran testified at her 
August 2004 personal hearing that she received an anthrax 
vaccination during her service in Southwest Asia.  She 
asserted that following the vaccination, her left breast 
became swollen and engorged and that she developed dysphasia 
and cysts that had to be excised.  The Board notes that the 
record on appeal contains a June 1988 private medical record 
of a bilateral low dose mammogram dated prior to her Persian 
Gulf War service that showed mild to moderate dysplastic 
changes in the central portion of both breasts as well as 
benign calcification in the central portion of the right 
breast.  However, the Board now finds that an additional 
examination of the veteran would be helpful in determining 
whether she has a current disability that was either incurred 
in or aggravated by her anthrax vaccine during active 
service. 

With respect to the veteran's claims of entitlement to 
service connection for hypothyroidism, hypertension, and a 
skin disorder as a result of chemical and/or radiation 
exposure during service, the RO should attempt to verify such 
exposure with appropriate government entities.  At her August 
2004 personal hearing, the veteran stated that her unit had 
received a letter from the Pentagon informing them that they 
had been exposed to some type of chemical or perhaps 
radiation from an explosion.  The Board finds that a 
verification of the explosion and its residuals is necessary 
prior to the adjudication of the veteran's claims.  The 
veteran then should be afforded a VA examination to determine 
the relationship, if any, between the fallout from this 
explosion and her current claimed disabilities.  

At the veteran's August 2004 personal hearing, the Board was 
informed that evidence, not yet of record, existed that may 
support the veteran's claims.  In particular, the veteran 
stated that she had received treatment from a Dr. Patel in 
1998 for her hypothyroidism.  The veteran also reported that 
she had been treated for a skin disorder by a dermatologist, 
Dr. Carney, in 1997.  Finally, the veteran stated that she 
underwent a colonoscopy in 1998 or 1999.  It appears that she 
received this treatment at Southwest General Hospital, the 
hospital where she was employed.  Records from that facility 
have been received through 1996; however, nothing has been 
requested or received after that date.  The Board has 
determined that medical records are not included in the 
claims file and may assist in the adjudication of the 
veteran's claim.  Such evidence should be requested an 
obtained prior to appellate review. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records for Drs. Patel and 
Carney who treated her for hypothyroidism 
and a skin disorder, respectively.  A 
release should also be obtained for 
treatment records from Southwest General 
Hospital from 1996 to the present.  The 
RO should then request any and all 
treatment records, examinations, notes, 
consults, and complete clinical records 
pertaining to treatment of the veteran 
from the above-stated physicians and 
hospital.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

The veteran should also be asked to 
submit a copy of the letter she received 
from the Pentagon indicating that her 
unit may have been exposed to the fallout 
from a chemical explosion during the 
Persian Gulf War.  

2.  The RO should then investigate the 
veteran's contentions that she was 
exposed to chemicals and/or radiation 
from an explosion during active service.  
An inquiry should be made to the U.S. 
Armed Services Center for Research of 
Unit Records (USACURR) as to whether the 
veteran's unit was exposed to chemicals 
or radiation from January to May 1991.  

3.  After receipt of the above, the RO 
should schedule the veteran for a VA 
examination in the appropriate medical 
specialties to determine whether her 
hypothyroidism, hypertension, and skin 
and bowel disorders are etiologically 
related to her military service, and 
specifically to the chemical explosion 
referenced above.  The examiner should 
review the claims folder and perform any 
necessary tests and studies.  Based on a 
review of the claims file and a thorough 
examination, the examiner should respond 
to the following:

(a).  Indicate whether the veteran 
currently has hypothyroidism, 
hypertension, skin disorders and a 
bowel disorder; the examiner should 
identify the nature of the skin and 
bowel disorders;

(b).  As to each disorder, the 
examiner should indicate whether it 
is it is at least as likely as not 
that the disorders were incurred in 
the veteran's active military 
service and specifically 
etiologically related to a chemical 
explosion during service in the 
Persian Gulf, or otherwise to the 
veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine whether she has 
any residuals of an in-service anthrax 
vaccination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to offer comments 
and an opinion on the following:

(a) Does the veteran currently 
have dysphasia, cysts, or other 
abnormalities of the breasts?  
If so, did any of the current 
disorders of the breasts 
preexist the veteran's active 
military service other than the 
dysplasia?  

(b) As to each disorder 
identified, indicate whether it 
is at least as likely as not 
that the disorders were 
incurred in or aggravated by 
the veteran's active military 
service and specifically 
etiologically related to the 
anthrax vaccine received during 
service, or otherwise to the 
veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

5.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, she should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and her representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



